In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered November 30, 1972, in favor of defendant, upon a jury verdict at a trial- on the issue of liability. Judgment affirmed, with costs. No opinion. Latham, Acting P. J., Christ, Benjamin and Munder, JJ., concur; Shapiro, J., dissents and votes to reverse and grant a new trial, with the following memorandum: I dissent on •the ground that the trial court committed error in refusing to charge, as requested, on the effect of defendant’s falling asleep while driving and its bearing on the issues of negligence and contributory negligence.